DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 4-10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a display portion fixed to the ring portion, the display portion comprising a second curved surface, a second flat surface adjacent to the second curved surface, and a rear surface; and 
a flexible printed circuit electrically connected to the display portion, 
wherein the first flat surface of the ring portion and the second flat surface of the display portion overlap with each other, 
wherein the flexible printed circuit is attached to the rear surface of the display portion and is between the first flat surface of the ring portion and the second flat surface of the display portion, and 
wherein the second curved surface of the display portion is in direct contact with  an edge of the first flat surface of the ring portion”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 4-9 and 18 depending from claim 2 are therefor also allowable.

Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a display portion fixed to the ring portion, the display portion comprising a second curved surface, a third curved surface, a second flat surface adjacent to the second curved surface, and a rear surface; and 
a flexible printed circuit electrically connected to the display portion, 
wherein the first flat surface of the ring portion and the second flat surface of the display portion overlap with each other, 
wherein the flexible printed circuit is provided attached to the rear surface of the display portion and is between the first flat surface of the ring portion and the second flat surface of the display portion, 
wherein the second flat surface is provided between the second curved surface and the third curved surface, and wherein the second curved surface of the display portion is in direct contact with  an edge of the first flat surface of the ring portion”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 12-17 and 19 depending from claim 10 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841